DETAILED ACTION

This action is in response to the amendment filed on 11/14/2022. 
      Claims 1-3, 5-19 are pending.

Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments


Claim Rejections 35 USC §102 & 103


Applicant's amendment filed 11/14/2022 have been fully considered but they are not persuasive. 
Applicant states:

1. Pages 8-9
“…The final Office Action (page 5) appears to rely on the sub-block size as the claimed "threshold". Liu appears to make reference to sub-block sizes in the context of OBMC basic processing block sizes, which appear to generally be of a 4x4, 8x4, or 4x8 size (see, e.g., paragraph [0099]). Further, paragraph [0113] of Liu teaches in part that "video encoder 20 and/or video decoder 30 may be configured to disable OBMC for PUs within a current CU if (e.g., when) the size of the current CU is smaller than that of the sub-block size." Stated otherwise, with this reliance on sub-block size relative to PU size, there does not appear to be a disabling of OBMC if the current CU is larger than the sub-block size. In contrast, the threshold in Applicant's claims is independent of sub-block size, and can take on a range of values. In other words, OBMC may be disabled even if the current CU is larger than a sub-block size. To attempt to capture, in principle, these distinctions, Applicant has amended claim 1 to include the range of block sizes or block height/width for the threshold. Since Liu does not disclose, teach, or suggest at least the above- emphasized features, Applicant respectfully requests that the rejection be withdrawn and the claim allowed.“, any emphasis not shown.

Examiner’s response:
As stated in the [0052], [0056], [0059]-[0060] in the reference, the sub-block may be a sub-block of CTU, the CTU and the sub-blocks having various sizes such as the sizes stated in the added language of the amended claims.





Claim Mapping Notation 
In this office action, following notations are being used to refer to the paragraph numbers or column number and lines of portions of the cited reference. 
“[0027]…”   (Paragraph number 0027)
“[4:3-15]…” (Column 4 Lines 3-15)


Claim Rejections - 35 USC § 102




























In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



























The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7, 8 and 10, 11, 14, 15, 16, 18 and 19 are rejected under 35 U.S.C. 102(a1) and (a2) as being anticipated by Liu et al. (US 20160219302 A1; hereinafter Liu).


























1. A method of video coding using OBMC (Overlapped Block Motion Compensation), the method comprising: 
receiving input data associated with a current block, wherein the input data correspond to pixel data to be coded at an encoder side or coded data to be decoded at a decoder side; 
“[0042] In the example of FIG. 1, source device 12 includes a video source 18, a video encoder 20, and an output interface 22. In some examples, output interface 22 may include a modulator/demodulator (modem) and/or a transmitter. Video source 18 may include a video capture device, e.g., a video camera, a video archive containing previously-captured video data, a video feed interface to receive video data from a
video content provider, and/or a computer graphics system for generating video data, or a combination of such sources of video data.”

“[0147] In some examples, whether to apply (e.g., enable) OBMC for a block boundary (e.g., a CU, PU, sub-block, or block boundary) may be based on the motion vector difference between the motion vectors of one or more (e.g., two) neighboring blocks that share a boundary with the current block…”

determining whether to apply the OBMC to the current block depending on one or more constraints wherein said one or more constraints correspond to whether the block width, block height, or block size of a target block is smaller than or equal to a threshold or is greater than or equal to a threshold,
“[0141] In some examples, video encoder 20 may be configured to adaptively enable or disable (e.g., switch on or off) OBMC at the CU, PU, or any other block level by signaling an OBMC flag. In some examples, video encoder 20 may be configured to signal, and video decoder 30 may be configured to receive, an OBMC syntax element such as an OBMC flag having a value that indicates whether OBMC is enabled or
disabled for a particular block. For example, video encoder 20 may be configured to signal an OBMC flag for each intercoded CU, PU, or block. In some examples, the OBMC flag may be binary and have one of two values. A first value of the OBMC flag may indicate that OBMC is enabled, and a second value of the OBMC flag may indicate that OBMC is disabled. For example, when the OBMC flag is true (e.g., has a value
corresponding to a first value), OBMC applies (e.g., is enabled) for the current CU, PU, or block. As another example, when the OBMC flag is false (e.g., has a value
corresponding to a second value, OBMC does not apply (e.g.,is disabled) for the current CU, PU, or block.”

“[0147] In some examples, whether to apply (e.g., enable) OBMC for a block boundary (e.g., a CU, PU, sub-block, or block boundary) may be based on the motion vector difference between the motion vectors of one or more (e.g., two) neighboring blocks that share a boundary with the current block…”

“[0113] In some examples, video encoder 20 and/or video decoder 30 may be configured to disable OBMC relating to the third technique of this disclosure and/or another technique of this disclosure. For example, video encoder 20 and/or video decoder 30 may be configured to disable OBMC for PUs within a current CU if (e.g., when) the size of the current CU is smaller than that of the sub-block size. In such an example, video encoder 20 and/or video decoder 30 may be configured to determine the size of the current CU and compare the determined size of the current CU to the size of the sub-block to determine whether the size of the current CU is smaller than that of the sub-block size. Based on determining that the size of the current CU is smaller than the sub-block size, video encoder 20 and/or video decoder 30 may be configured to disable OBMC for PUs within a current CU.”

wherein the threshold is selected from any one of a block size of 16, 32, 64, 128, or 256, or any one of a width or height of 4, 8, 16, 32, or64; and
“[0052] To generate an encoded representation of a picture, video encoder 20 may generate a set of coding tree units (CTU s ). The set of the CTU s may include a coding tree block of luma samples, two corresponding coding tree blocks of chroma samples, and syntax structures used to code the samples of the coding tree blocks. A coding tree block may be an NxN block of samples. A CTU may also be referred to as a "tree block" or a "largest coding unit" (LCU). The CTU s of HEVC may be broadly analogous to the macro blocks of other standards, such as H.264/AVC. However, a CTU is not necessarily limited to a particular size and may include one or more coding units (CUs). A video frame or picture may be partitioned into one or more slices. A slice may include an integer number of CTU s ordered consecutively in the raster scan. A coded slice may comprise a slice header and slice data. The slice header of a slice may be a syntax structure that includes syntax elements that provide information about the slice. The slice data may include coded CTUs of the slice.”

“[0056]…In some examples, a sub-block may be a sub-block of a CTU, a sub-block of a CU, a subblock of a PU, a sub-block of a TU, a sub-block of a macro block, or a sub-block of a sub-block. For example, a sub-block may contains contain a group of sub-PU s. In such examples, a sub-block may be smaller than a CTU, CU, PU, TU, or macro block. In some examples, a sub-PU may refer to a block that is smaller than a PU. In such an example, if a PU is 8x4, then a sub-PU may be 4x4.”

“[0059] Video blocks described herein may have fixed or varying sizes, and may differ in size according to a specified coding standard. As an example, the size of a particular CU may be 2N x2N. In such an example, video encoder 20 may be configured to perform intra-prediction for PUs having sizes of 2N x2N or N xN, and may be configured to perform interprediction for PU s having sizes of 2N x2N, 2N xN, N x2N, or NxN. In other examples, the available sizes ofa PU may be the same or different.

[0060] In this disclosure, "N xN" and "N by N" may be used interchangeably to refer to the pixel dimensions of a video block in terms of vertical and horizontal dimensions, e.g., 16x16pixels or 16 by 16 pixels. In general, a 16x16blockwill have 16 pixels in a vertical direction (y= 16) and 16 pixels in a horizontal direction (x=16). Likewise, an NxN block generally has N pixels in a vertical direction and N pixels in a horizontal direction, where N represents a positive integer value. The pixels in a block may be arranged in rows and columns. Moreover, blocks need not necessarily have the same number of pixels in the horizontal direction as in the vertical direction. For example, blocks may comprise NxM pixels, where M is or is not equal to N and where M is a positive integer value.”

signaling an OBMC syntax conditionally at the encoder side or parsing the OBMC syntax conditionally at the decoder side for the current block based on the determination, wherein the OBMC syntax indicates whether the OBMC is applied to the current block.
“[0141] In some examples, video encoder 20 may be configured to adaptively enable or disable (e.g., switch on or off) OBMC at the CU, PU, or any other block level by signaling an OBMC flag. In some examples, video encoder 20 may be configured to signal, and video decoder 30 may be configured to receive, an OBMC syntax element such as an OBMC flag having a value that indicates whether OBMC is enabled or
disabled for a particular block. For example, video encoder 20 may be configured to signal an OBMC flag for each intercoded CU, PU, or block. In some examples, the OBMC flag may be binary and have one of two values. A first value of the OBMC flag may indicate that OBMC is enabled, and a second value of the OBMC flag may indicate that OBMC is disabled. For example, when the OBMC flag is true (e.g., has a value
corresponding to a first value), OBMC applies (e.g., is enabled) for the current CU, PU, or block. As another example, when the OBMC flag is false (e.g., has a value
corresponding to a second value, OBMC does not apply (e.g.,is disabled) for the current CU, PU, or block.”

2. The method of Claim 1, wherein the current block corresponds to a coding unit (CU) and the OBMC syntax is a CU-level syntax.
“[0141] In some examples, video encoder 20 may be configured to adaptively enable or disable (e.g., switch on or off) OBMC at the CU, PU, or any other block level by signaling an OBMC flag. In some examples, video encoder 20 may be configured to signal, and video decoder 30 may be configured to receive, an OBMC syntax element such as an OBMC flag having a value that indicates whether OBMC is enabled or
disabled for a particular block. For example, video encoder 20 may be configured to signal an OBMC flag for each intercoded CU, PU, or block. In some examples, the OBMC flag may be binary and have one of two values. A first value of the OBMC flag may indicate that OBMC is enabled, and a second value of the OBMC flag may indicate that OBMC is disabled. For example, when the OBMC flag is true (e.g., has a value
corresponding to a first value), OBMC applies (e.g., is enabled) for the current CU, PU, or block. As another example, when the OBMC flag is false (e.g., has a value
corresponding to a second value, OBMC does not apply (e.g.,is disabled) for the current CU, PU, or block.”


5. The method of Claim 1, wherein said one or more constraints correspond to whether one or more motion vector of a target block is integer motion vector or not.
“[0149] In other examples, whether to apply (e.g., enable) OBMC for a block boundary (e.g., a CU, PU, sub-block, or block boundary) may be based on whether two motion vectors of two neighboring blocks (e.g., one motion vector for each of the two neighboring blocks) that share a boundary with the current block both point to integer pixel positions. In such examples, video encoder 20 and/or video decoder 30 may be configured to determine whether two motion vectors of two neighboring blocks (e.g., one motion vector for each of the two neighboring blocks) that share a boundary with the current block both point to integer pixel positions. In some examples, if both motion vectors point to integer pixel positions, video encoder 20 and/or video decoder 30 may be configured to not apply (e.g., disable) OBMC for the boundary(ies). In other examples, if both motion vectors do not point to integer pixel positions, video encoder 20 and/or video decoder 30 may be configured to apply (e.g., enable) OBMC for the boundary(ies).”

7. The method according to Claim 1, wherein the target block is the current block or is one of the neighboring blocks.
“[0093] The techniques described below are used for overlapped block motion compensation (OBMC). In some examples, as described herein, OBMC may refer to any process involving the use of motion information from one or more blocks neighboring the current block and performing a weighted average to generate the prediction block of the current block. In such examples, the OBMC may be performed on a boundary, a portion of a block, a slice of a block, or a whole block. In other examples, as described herein, OBMC may refer to any process involving the use of a weighted average of (i) the prediction block(s) based on motion information from one or more blocks neighboring the current block, and (ii) the prediction block based on motion information of the current block. In such examples, the OBMC may be performed on a boundary, a portion of a block, a slice of a block, or a whole block. In other examples, as described herein, OBMC may refer to generating multiple motion vectors from the current block and one or more neighboring blocks, and combining (e.g., averaging) them for the current block.”

8. The method according to Claim 5, wherein the target block is the current block or is one of the neighboring blocks.
“[0093] The techniques described below are used for overlapped block motion compensation (OBMC). In some examples, as described herein, OBMC may refer to any process involving the use of motion information from one or more blocks neighboring the current block and performing a weighted average to generate the prediction block of the current block. In such examples, the OBMC may be performed on a boundary, a portion of a block, a slice of a block, or a whole block. In other examples, as described herein, OBMC may refer to any process involving the use of a weighted average of (i) the prediction block(s) based on motion information from one or more blocks neighboring the current block, and (ii) the prediction block based on motion information of the current block. In such examples, the OBMC may be performed on a boundary, a portion of a block, a slice of a block, or a whole block. In other examples, as described herein, OBMC may refer to generating multiple motion vectors from the current block and one or more neighboring blocks, and combining (e.g., averaging) them for the current block.”

Regarding the claim 10 and 19, it recites elements that are at least included in the claims 1 and 18 above but in a different claim form. Therefore, the same rationale for the rejection of the claims 1 and 18 applies.  

Regarding the processor and memory in the claims, see [0049] Video encoder 20 and video decoder 30 each may be implemented as any of a variety of suitable circuitry, such as one or more microprocessors, digital signal processors (DSPs), application specific integrated circuits (ASICs), field programmable gate arrays (FPGAs), discrete logic, hardware, or any combinations thereof. If the techniques are implemented partially in software, a device may store instructions for the software in a suitable, non-transitory computer-readable storage medium and may execute the instructions in hardware using one or more processors to perform the techniques of this disclosure. Any of the foregoing (including hardware, software, a combination of hardware and software, etc.) may be considered to be one or more processors. Each of video encoder 20 and video decoder 30 may be included in one or more encoders or decoders, either of which may be integrated as part of a combined encoder/decoder (CODEC) in a respective device.”

11. (New) The apparatus of Claim 10, wherein the current block corresponds to a coding unit (CU) and the OBMC syntax is a CU-level syntax.
“[0141] In some examples, video encoder 20 may be configured to adaptively enable or disable (e.g., switch on or off) OBMC at the CU, PU, or any other block level by signaling an OBMC flag. In some examples, video encoder 20 may be configured to signal, and video decoder 30 may be configured to receive, an OBMC syntax element such as an OBMC flag having a value that indicates whether OBMC is enabled or
disabled for a particular block. For example, video encoder 20 may be configured to signal an OBMC flag for each intercoded CU, PU, or block. In some examples, the OBMC flag may be binary and have one of two values. A first value of the OBMC flag may indicate that OBMC is enabled, and a second value of the OBMC flag may indicate that OBMC is disabled. For example, when the OBMC flag is true (e.g., has a value
corresponding to a first value), OBMC applies (e.g., is enabled) for the current CU, PU, or block. As another example, when the OBMC flag is false (e.g., has a value
corresponding to a second value, OBMC does not apply (e.g.,is disabled) for the current CU, PU, or block.”

14. (New) The apparatus of Claim 10, wherein the target block is the current block or is one of the neighboring blocks.
“[0093] The techniques described below are used for overlapped block motion compensation (OBMC). In some examples, as described herein, OBMC may refer to any process involving the use of motion information from one or more blocks neighboring the current block and performing a weighted average to generate the prediction block of the current block. In such examples, the OBMC may be performed on a boundary, a portion of a block, a slice of a block, or a whole block. In other examples, as described herein, OBMC may refer to any process involving the use of a weighted average of (i) the prediction block(s) based on motion information from one or more blocks neighboring the current block, and (ii) the prediction block based on motion information of the current block. In such examples, the OBMC may be performed on a boundary, a portion of a block, a slice of a block, or a whole block. In other examples, as described herein, OBMC may refer to generating multiple motion vectors from the current block and one or more neighboring blocks, and combining (e.g., averaging) them for the current block.”

15. (New) The apparatus of Claim 10, wherein said one or more constraints correspond to whether one or more motion vector of a target block is integer motion vector or not.
“[0149] In other examples, whether to apply (e.g., enable) OBMC for a block boundary (e.g., a CU, PU, sub-block, or block boundary) may be based on whether two motion vectors of two neighboring blocks (e.g., one motion vector for each of the two neighboring blocks) that share a boundary with the current block both point to integer pixel positions. In such examples, video encoder 20 and/or video decoder 30 may be configured to determine whether two motion vectors of two neighboring blocks (e.g., one motion vector for each of the two neighboring blocks) that share a boundary with the current block both point to integer pixel positions. In some examples, if both motion vectors point to integer pixel positions, video encoder 20 and/or video decoder 30 may be configured to not apply (e.g., disable) OBMC for the boundary(ies). In other examples, if both motion vectors do not point to integer pixel positions, video encoder 20 and/or video decoder 30 may be configured to apply (e.g., enable) OBMC for the boundary(ies).”

16. (New) The apparatus of Claim 15, wherein the target block is the current block or is one of the neighboring blocks.
“[0093] The techniques described below are used for overlapped block motion compensation (OBMC). In some examples, as described herein, OBMC may refer to any process involving the use of motion information from one or more blocks neighboring the current block and performing a weighted average to generate the prediction block of the current block. In such examples, the OBMC may be performed on a boundary, a portion of a block, a slice of a block, or a whole block. In other examples, as described herein, OBMC may refer to any process involving the use of a weighted average of (i) the prediction block(s) based on motion information from one or more blocks neighboring the current block, and (ii) the prediction block based on motion information of the current block. In such examples, the OBMC may be performed on a boundary, a portion of a block, a slice of a block, or a whole block. In other examples, as described herein, OBMC may refer to generating multiple motion vectors from the current block and one or more neighboring blocks, and combining (e.g., averaging) them for the current block.”

18. (New) The method of Claim 1, wherein signaling an OBMC syntax conditionally is based on signaling a high-level first OBMC-related syntax.
“[0141] In some examples, video encoder 20 may be configured to adaptively enable or disable (e.g., switch on or off) OBMC at the CU, PU, or any other block level by signaling an OBMC flag. In some examples, video encoder 20 may be configured to signal, and video decoder 30 may be configured to receive, an OBMC syntax element such as an OBMC flag having a value that indicates whether OBMC is enabled or
disabled for a particular block. For example, video encoder 20 may be configured to signal an OBMC flag for each intercoded CU, PU, or block. In some examples, the OBMC flag may be binary and have one of two values. A first value of the OBMC flag may indicate that OBMC is enabled, and a second value of the OBMC flag may indicate that OBMC is disabled. For example, when the OBMC flag is true (e.g., has a value
corresponding to a first value), OBMC applies (e.g., is enabled) for the current CU, PU, or block. As another example, when the OBMC flag is false (e.g., has a value
corresponding to a second value, OBMC does not apply (e.g.,is disabled) for the current CU, PU, or block.”


Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


































Claims 3, 6 and 9, 12, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Chuang et al. (US 20180098086 A1; hereinafter Chuang).

Regarding the claim 3, Liu discloses the invention substantially as claimed as mentioned above for the claim 1.    

Liu dose not disclose,
3. The method of Claim 1, wherein said one or more constraints correspond to whether a target block is uni-prediction coded or not, and the OBMC syntax is not signaled for the current block if the target block is bi-prediction coded.

Chuang discloses,
3. The method of Claim 1, wherein said one or more constraints correspond to whether a target block is uni-prediction coded or not, and the OBMC syntax is not signaled for the current block if the target block is bi-prediction coded.

“[0177] In some examples, the Overlapped Block Motion Compensation (OBMC) technique previously described can be used disjoint when LIC (e.g., either bi-predictive and/or uni-predictive LIC) is enabled. For example, in some cases, when LIC is enabled for a block, OBMC is disabled for the block. In another example, when LIC is enabled, OBMC is disabled for B-type slices only. In such examples, the OBMC flag and the IC flag (e.g., in the syntax of a parameter set, in a header, in an SEI message, or the like) can be enabled together only for the blocks in P-type slice. In another example, when LIC is enabled, OBMC is disabled only for bi-predicted blocks. In such examples, the OBMC and IC techniques can simultaneously be applied only for uni-predicted blocks.”

“[0179]… When the OBMC flag is not signaled, it is assumed to be disabled for the current block.”

“[0207] In some examples, Overlapped Block Motion Compensation (OBMC) can be disabled for the current block when local illumination compensation is enabled for the current block. In some cases, OBMC is disabled for B-type slices of the video data when local illumination compensation is enabled for the video data. In some cases, OBMC is disabled for bi-predicted blocks of the video data when local illumination compensation is enabled for the video data.”

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to utilize the teachings of Chuang and apply them on the teachings of Liu to incorporate not sending the OBMC flag if the OBMC is disabled as taught by Chuang.
One would be motivated as such schemes are common in the art as evidenced by Chuang and which would have saved data in the system of Liu.  

Unless stated otherwise, the same explanation for the rationale for the following dependent claims applies as given for the independent claim.

6. The method according to any of Claim 3, wherein the target block is the current block or is one of the neighboring blocks.
Chuang “[0135] A prediction block based on motion vectors of a neighboring sub-block is denoted as P.sub.N, with N indicating an index for the neighboring above, below, left and right sub-blocks and the prediction block based on motion vectors of the current sub-block is denoted as P.sub.C. When P.sub.N belongs to the same PU as P.sub.C (thus contains the same motion information), the OBMC is not performed from P.sub.N. Otherwise, every pixel of P.sub.N is added to the same pixel in P.sub.C, e.g., four rows/columns of P.sub.N are added to P.sub.C. The weighting factors {¼, ⅛, 1/16, 1/32} are used for P.sub.N and the weighting factors {¾, ⅞, 15/16, 31/32} are used for P.sub.C. The exception are small MC blocks, (i.e., when PU size is equal to 8×4, 4×8 or a PU is coded with ATMVP mode), for which only two rows/columns of P.sub.N are added to P.sub.C. In this case, weighting factors {¼, ⅛} are used for P.sub.N and weighting factors {¾, ⅞} are used for P.sub.C. For P.sub.N generated based on motion vectors of vertically (horizontally) neighboring sub-block, pixels in the same row (column) of P.sub.N are added to P.sub.C with a same weighting factor. Note that for PU boundaries, OBMC can be applied on each side of the boundary. Such as in FIG. 8A and FIG. 8B, OBMC can be applied along boundary between PU1 and PU2 twice. First, OBMC is applied with PU2's MV to the shaded blocks along the boundary inside PU1. Second, OBMC is applied with the PU1's MV to the shaded blocks along the boundary inside PU2. In contrast, OBMC can only be applied to one side of CU boundaries because when coding the current CU, CUs which have been coded cannot be changed.”

9. The method of Claim 1, wherein said one or more constraints correspond to the OBMC being applied to a target block for Inter mode when the target block is uni-prediction coded, and the OBMC syntax is not signaled for the current block if the current block is bi-prediction coded.
Chuang “[0177] In some examples, the Overlapped Block Motion Compensation (OBMC) technique previously described can be used disjoint when LIC (e.g., either bi-predictive and/or uni-predictive LIC) is enabled. For example, in some cases, when LIC is enabled for a block, OBMC is disabled for the block. In another example, when LIC is enabled, OBMC is disabled for B-type slices only. In such examples, the OBMC flag and the IC flag (e.g., in the syntax of a parameter set, in a header, in an SEI message, or the like) can be enabled together only for the blocks in P-type slice. In another example, when LIC is enabled, OBMC is disabled only for bi-predicted blocks. In such examples, the OBMC and IC techniques can simultaneously be applied only for uni-predicted blocks.”

Chuang “[0179]… When the OBMC flag is not signaled, it is assumed to be disabled for the current block.”

Chuang “[0207] In some examples, Overlapped Block Motion Compensation (OBMC) can be disabled for the current block when local illumination compensation is enabled for the current block. In some cases, OBMC is disabled for B-type slices of the video data when local illumination compensation is enabled for the video data. In some cases, OBMC is disabled for bi-predicted blocks of the video data when local illumination compensation is enabled for the video data.”

Regarding the claims 12, 13 and 17, they recite elements that are at least included in the claims 3 and 6 above but in a different claim form. Therefore, the same rationale for the rejection of the claim 1 applies.  















Conclusion
 
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571) 270-0686.  The examiner can normally be reached on Mon-Fri 8:30AM-5PM.
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/JAE N NOH/
Primary Examiner
Art Unit 2481